. ”CLOSEDM
©Q , ~ Cause NO. 1063505

 

v__;”§ VERNON KENT MAREE & § lN THE COUNTY CIVIL COURT
§r FRONT ROW PARKlNG, INC. §
; § AT LAW NUMBER FoU,/R (4)
' §
BALDEMAR (VAL) ZUNIGA § HARRIS COUNTY, TEXAS

 

ORDER DISMISSING BILL OF REVIEW

 

 

On this 26th day of`August, 2015, this Court considered the motion filed by Respondent for
bill of review, Baldemar (Val) Zuniga, to determine whether Petitioners for bill of review has
established a prima facie case for a Bill of Review. Petitioners for bill of` review appeared in
person and through counsel in opposition to the motion. Respondent f`or bill of review appeared in
person and through counsel in support of the motion. The court having considered the papers filed
in this action, considered the evidence admitted, the testimony of` witnesses, and having heard the
arguments of` counsel, the Court grants Respondent for bill of review’s motion and dismisses
Petitioners fM¢, Vemon Kent Maree and Front Row Parking, lnc.’s ction for Bill of
Review, filed in this court on June 9, 2015.

The Court considered all elements f`or a bill ofreview and finds: (l ) the Petitioners in bill of
review made an appearance in Cause No. 1029606; Bala'emar (Val) v. Vernon Kent Maree andFront
Row Parking, Inc. through counsel, Troy Pradia; (2) on November 8, 2013, the Court signed its
Order for Trial Setting in Cause No. 1029606 f`or nonjury trial on June 16, 2014, at 9:00 a.m. and
gave notice to all counsel of record pursuant to the Texas Rule ofCivil Procedure; (3) on November
15, 2013, pursuant to the Court’ s Order, Plaintiff’ s counsel in that case gave notice of the trial setting
to counsel for Defendants by facsimile pursuant to Rule 21a of` the Texas Rule of Civil Procedure;

(4) Def`endants, although properly noticed to appear at trial, failed to appear and a defaultjudgment

 

 

 

was entered against them as reflected in the Court’s record; (5) in pursuing their Bill of Review,
Petitioners for bill of review failed to prove that the rendering of the judgment against them was
“unmixed with any fault or negligence on their own part,” specifically, failing to keep their counsel
informed of their address, failing to inquire as to the status of the lawsuit even though they were

aware of its existence, and failing to properly monitor the status of both their legal counsel and the

progression of the lawsuit.

IT IS THEREFORE ORDERED, ADJUDGED AND DECREED that Petitioners for bill of
review is dismissed; thatjudgment be entered in favor of Respondent for bill of review, Baldemar

(Val) Zuniga, and against Petitioners for bill of`review, Vemon Kent Maree and Front Row Parking,

lnc., dismissing the petition for bill of review.

rz'é,ZOlS.

sIGNED this

A¢ the zi¢::°RDER's MEM°RANDUM'

m to ha lof recordation, this |nstrume'nt
reproductio nsdequm for the best ph°l° 'a vi\‘ls
photo copy %§::g:#;g °f lll@glb"lfy. cargboii o(r:

' pBPSl'. etc. AH bl
end chan e °°k°uls.
the instrument was filed t:h:lr?egbi~g:g! at the time

 

30 3 iii 92 tim Sl!Z

 

mud
rt
gres-

§‘L':W.z;.l

.%t:§